Case 3:19-cv-01537-BEN-JLB Document 81 Filed 01/25/21 PageID.9410 Page 1 of 10



  1   XAVIER BECERRA
      Attorney General of California
  2   State Bar No. 118517
      MARK R. BECKINGTON
  3   Supervising Deputy Attorney General
      State Bar No. 126009
  4   JOSE A. ZELIDON-ZEPEDA
      Deputy Attorney General
  5   State Bar No. 227108
      PETER H. CHANG
  6   Deputy Attorney General
      State Bar No. 241467
  7   JOHN D. ECHEVERRIA
      Deputy Attorney General
  8   State Bar No. 268843
       455 Golden Gate Avenue, Suite 11000
  9    San Francisco, CA 94102-7004
       Telephone: (415) 510-3479
 10    Fax: (415) 703-1234
       E-mail: John.Echeverria@doj.ca.gov
 11   Attorneys for Defendants
 12
 13                      IN THE UNITED STATES DISTRICT COURT
 14                   FOR THE SOUTHERN DISTRICT OF CALIFORNIA
 15
 16   JAMES MILLER, et al.,                           Case No. 19-cv-1537-BEN-JLB
 17                       Plaintiffs, DEFENDANTS’ EX PARTE
                                      APPLICATION TO STRIKE
 18           v.                      UNTIMELY OPPOSITION
                                      [ECF 77] AND OPPOSITION TO
 19   CALIFORNIA ATTORNEY             PLAINTIFFS’ EX PARTE
      GENERAL XAVIER BECERRA,         APPLICATION TO PERMIT LATE
 20   et al.,                         FILING [ECF 79]; DECLARATION
                                      OF JOHN D. ECHEVERRIA
 21                     Defendants.
                                      Courtroom: 5A
 22                                   Judge:        Hon. Roger T. Benitez
                                      Trial Date:   February 3, 2021
 23                                   Action Filed: August 15, 2019
 24
 25
 26
 27
 28
       Defendants’ Ex Parte Application to Strike Untimely Opposition & Opposition to Plaintiffs’ Ex
                    Parte Application to Permit Late Filing (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 81 Filed 01/25/21 PageID.9411 Page 2 of 10



  1        TO THE COURT, ALL PARTIES, AND THEIR RESPECTIVE
  2   ATTORNEYS OF RECORD:
  3        PLEASE TAKE NOTICE that Defendants Xavier Becerra, in his official
  4   capacity as Attorney General of the State of California, and Luis Lopez, in his
  5   official capacity as Director of the Department of Justice Bureau of Firearms1
  6   (together, “Defendants”), by and through their counsel, hereby apply ex parte to
  7   this Court for an order striking Plaintiffs’ Memorandum in Opposition to
  8   Defendants’ Daubert Motion to Preclude Testimony of John R. Lott, Jr. (Dkt. 77)
  9   and the Declaration of John Lott in support thereof (Dkt. 77-1).
 10        Plaintiffs’ Daubert opposition papers—including a new 77-page submission
 11   from Lott—were filed more than two weeks after the Court’s January 4, 2021
 12   deadline and on the eve of Lott’s January 22, 2021 deposition in this case.
 13   Plaintiffs fail to demonstrate both good cause for permitting the late filing and
 14   excusable neglect for failing to comply with the Court’s order. Moreover,
 15   Plaintiffs’ late filing prejudices Defendants because Defendants’ counsel was not
 16   provided adequate time to prepare to question Lott on his new 77-page declaration
 17   and exhibits at his deposition. Plaintiffs oppose this ex parte application.
 18        Additionally, for those same reasons, the Court should deny Plaintiffs’ Ex
 19   Parte Application to Permit Late Filing of Plaintiffs’ Response in Opposition to
 20   Defendants’ Daubert Motion to Preclude Testimony of John R. Lott, Jr. (Dkt. 79).
 21   Moreover, Plaintiffs failed to provide adequate notice to Defendants of their
 22   intention to apply ex parte for leave to permit the late filing. See L.R. 83.3(g).
 23        If the Court is inclined to grant Plaintiffs leave to file the untimely opposition
 24   and new Lott declaration, Defendants respectfully request that the Court conduct a
 25
 26
             1
 27          Pursuant to Federal Rule of Civil Procedure 25(d), Bureau of Firearms
      Director Luis Lopez, in his official capacity, is substituted for former Interim
 28   Director Brent E. Orick.
                                                     1
       Defendants’ Ex Parte Application to Strike Untimely Opposition & Opposition to Plaintiffs’ Ex
                    Parte Application to Permit Late Filing (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 81 Filed 01/25/21 PageID.9412 Page 3 of 10



  1   Daubert hearing to assess Lott’s credibility in light of the issues raised in the
  2   Daubert motion and during his deposition.
  3   Dated: January 25, 2021                           Respectfully submitted,
  4                                                     XAVIER BECERRA
                                                        Attorney General of California
  5                                                     MARK R. BECKINGTON
                                                        Supervising Deputy Attorney General
  6                                                     JOSE A. ZELIDON-ZEPEDA
                                                        PETER H. CHANG
  7                                                     Deputy Attorneys General
  8
                                                        s/ John D. Echeverria
  9
                                                        JOHN D. ECHEVERRIA
 10                                                     Deputy Attorney General
                                                        Attorneys for Defendants
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                     2
       Defendants’ Ex Parte Application to Strike Untimely Opposition & Opposition to Plaintiffs’ Ex
                    Parte Application to Permit Late Filing (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 81 Filed 01/25/21 PageID.9413 Page 4 of 10



  1                                APPLICATION TO STRIKE
  2        Federal Rule of Civil Procedure 6(b) provides that, when an act must be done
  3   within a specified time, the Court may, for good cause, extend the time for a party
  4   to act if a request is made before the time has expired. Fed. R. Civ. P. 6(b)(1)(A).
  5   If, however, a motion is made after the time has expired, the Court may extend the
  6   time to act only for good cause and upon a showing of excusable neglect. Id.
  7   6(b)(1)(B); Fed. Trade Comm’n v. Elegant Solutions, Inc., 2020 WL 3891675, at
  8   *1-2 (C.D. Cal. May 8, 2020) (striking declarations filed two days late due to
  9   claimed “inadvertent electronic filing errors” where the late-filed declarations
 10   hindered moving party’s “ability to meaningfully review” them).
 11        Here, the Court ordered that any Daubert motions must be filed within ten
 12   days of the pretrial conference, and any oppositions must be filed within seven days
 13   thereafter. See Dkt. 72. Defendants timely filed their Daubert motion on
 14   December 28, 2020, and thus Plaintiffs’ opposition was due by January 4, 2021.
 15   More than two weeks after the deadline, on January 20, 2021, at 5:47 p.m. PST,
 16   Plaintiffs filed an opposition with a new 28-page declaration from Lott, which
 17   attached 48 pages of exhibits. Plaintiffs filed an ex parte application for leave to
 18   file the opposition on January 22, 2021—long after the deadline had passed and
 19   then only after Defendants had notified Plaintiffs of their intent to apply ex parte to
 20   strike the filing.
 21        Plaintiffs have failed to demonstrate either good cause or excusable neglect,
 22   much less both, as required under Federal Rule of Civil Procedure 6(b)(1)(B).
 23   Plaintiffs merely claim that they used the default deadline for oppositions provided
 24   in Local Rule 7.1(e)(2). See Pls.’ App. at 2:25-3:2. But they fail to explain why
 25   they ignored the specific Daubert deadlines set by the Court at the December 16,
 26   2021 pretrial conference, which were reiterated two days later by the Court in its
 27   December 18, 2021 Minute Entry. Indeed, aside from setting the February 3, 2021
 28
                                                     3
       Defendants’ Ex Parte Application to Strike Untimely Opposition & Opposition to Plaintiffs’ Ex
                    Parte Application to Permit Late Filing (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 81 Filed 01/25/21 PageID.9414 Page 5 of 10



  1   trial date, the Daubert deadlines were the only deadlines set by the Court at the
  2   pretrial conference. Plaintiffs fail to provide any excuse for their neglect.
  3        At the same time, Defendants are severely prejudiced by the untimely filing.
  4   While Plaintiffs claim in conclusory terms that their delay is not prejudicial to
  5   Defendants, id. at 3:8-9, Defendants’ counsel had explained to Plaintiffs’ counsel
  6   how the late filing prejudices Defendants both during a telephone call concerning
  7   this ex parte application and during the deposition of Lott. See Echeverria Decl.
  8   ¶¶ 8-9. The filing of a new 77-page submission by Lott less than two days before
  9   his deposition—in addition to the 1,057-page declaration previously filed in support
 10   of Plaintiffs’ motion for preliminary injunction (Dkt. 22-18)—deprived
 11   Defendants’ counsel of time to adequately prepare to examine Lott on his latest
 12   submission. Id.
 13        Defendants provided adequate notice of this ex parte application. See
 14   Echeverria Decl. ¶ 8.
 15        Due to Plaintiffs’ lack of good cause and excusable neglect, and the
 16   substantial prejudice to Defendants, the Court should strike Plaintiffs’ untimely
 17   Daubert opposition and supporting declaration.
 18            OPPOSITION TO PLAINTIFFS’ EX PARTE APPLICATION
 19        Plaintiffs’ ex parte application for leave to file the untimely opposition papers
 20   should be denied for the same reasons the Court should strike the late submission—
 21   Plaintiffs have failed to demonstrate both good cause and excusable neglect in
 22   failing to comply with the Court’s deadline. Indeed, their ex parte application only
 23   addresses the good cause requirement of Federal Rule of Civil Procedure 6(b),
 24   without even mentioning excusable neglect. See Dkt. 79 at 2-3. And while
 25   Plaintiffs claim to have made an error, they fail to provide any excuse or
 26   justification for their claimed mistake. Moreover, Plaintiffs failed to provide
 27   adequate notice of their ex parte application. See Echeverria Decl. ¶¶ 10-12.
 28
                                                     4
       Defendants’ Ex Parte Application to Strike Untimely Opposition & Opposition to Plaintiffs’ Ex
                    Parte Application to Permit Late Filing (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 81 Filed 01/25/21 PageID.9415 Page 6 of 10



  1   Plaintiffs filed the application approximately one hour after sending an email to
  2   Defendants’ counsel, which itself failed to explain any good cause or excusable
  3   neglect and did not inform Defendants when the ex parte application would be
  4   filed. See id. Plaintiffs did not, “within a reasonable time before the motion,”
  5   inform Defendants’ “attorney when and where the motion would be made.”
  6   L.R. 83.3(g). In addition to lacking merit, Plaintiffs’ ex parte application is
  7   procedurally defective. The Court should deny the ex parte application.
  8                                         CONCLUSION
  9        For these reasons, the Court should (1) strike Plaintiffs’ untimely opposition to
 10   Defendants’ Daubert motion, including the new declaration of John Lott, and (2)
 11   deny Plaintiffs’ ex parte application.
 12   Dated: January 25, 2021                           Respectfully submitted,
 13                                                     XAVIER BECERRA
 14                                                     Attorney General of California
                                                        MARK R. BECKINGTON
 15                                                     Supervising Deputy Attorney General
                                                        JOSE A. ZELIDON-ZEPEDA
 16                                                     PETER H. CHANG
                                                        Deputy Attorneys General
 17
 18                                                     s/ John D. Echeverria

 19                                                     JOHN D. ECHEVERRIA
                                                        Deputy Attorney General
 20                                                     Attorneys for Defendants

 21
 22
 23
 24
 25
 26
 27
 28
                                                     5
       Defendants’ Ex Parte Application to Strike Untimely Opposition & Opposition to Plaintiffs’ Ex
                    Parte Application to Permit Late Filing (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 81 Filed 01/25/21 PageID.9416 Page 7 of 10



  1                     DECLARATION OF JOHN D. ECHEVERRIA
  2   I, John D. Echeverria, declare:
  3          1.     I am a Deputy Attorney General with the California Department of
  4   Justice and serve as counsel to Defendants in the above-captioned matter. Except
  5   as otherwise stated, I have personal knowledge of the facts set forth in this
  6   declaration, and if called upon as a witness I could testify competently as to those
  7   facts. I make this declaration in support of Defendants’ Ex Parte Application to
  8   Strike Untimely Opposition and Opposition to Plaintiffs’ Ex Parte Application to
  9   Permit Late Filing.
 10          2.     During the December 16, 2020 pretrial conference, the Court ordered
 11   that any Daubert motions must be filed within ten days of the conference, and any
 12   oppositions must be filed within seven days thereafter.
 13          3.     On December 18, 2020, the Court issued a Minute Entry reiterating the
 14   deadline for Daubert motions and oppositions. See Dkt. 72. In addition to setting
 15   the February 3, 2021 trial date, these were the only deadlines set by the Court at the
 16   pretrial conference.
 17          4.     On December 28, 2020, Defendants timely filed a Daubert motion to
 18   preclude the testimony of Plaintiffs’ expert witness, John R. Lott, Jr. (Dkt. 73).
 19          5.     Plaintiffs failed to file an opposition by the January 4, 2021 deadline.
 20          6.     The parties set Lott’s deposition for January 22, 2021 at 9 a.m. This
 21   was the only date that Plaintiffs provided as an available date for Lott’s deposition.
 22          7.     On January 20, 2021, at 5:47 p.m. PST, Plaintiffs filed an opposition to
 23   the Daubert motion, including a new 28-page declaration of Lott and 48 pages of
 24   accompanying exhibits (Dkt. 77, 77-1).
 25          8.     On January 21, 2021, I contacted Plaintiffs’ counsel, George Lee, by
 26   telephone and left a voicemail. Plaintiffs’ counsel returned my telephone call, and I
 27   informed George Lee and John Dillon that Plaintiffs’ Daubert opposition was filed
 28   long after the deadline and that the filing came as a surprise to Defendants. I also
                                                     6
       Defendants’ Ex Parte Application to Strike Untimely Opposition & Opposition to Plaintiffs’ Ex
                    Parte Application to Permit Late Filing (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 81 Filed 01/25/21 PageID.9417 Page 8 of 10



  1   explained the substantial prejudice to Defendants, given that I was left with little
  2   time to prepare to examine Lott on his new 77-page submission during his
  3   deposition the next morning. I asked if Plaintiffs would agree to withdraw the
  4   untimely opposition, but they declined. I then informed Plaintiffs’ counsel that
  5   Defendants would be applying ex parte for an order striking the untimely
  6   opposition and supporting declaration. I informed them that our ex parte
  7   application would be filed on Monday or Tuesday. I asked if I should inform the
  8   Court that Plaintiffs would be opposing the ex parte application, and they stated
  9   that Plaintiffs would oppose the application. During the January 21, 2021
 10   telephone call, Plaintiffs’ counsel provided no explanation for the late filing.
 11          9.     I deposed John Lott on January 22, 2021. While I asked Lott some
 12   questions about his new declaration, I reserved the right for Defendants to request
 13   that the Court strike the untimely declaration. I also explained on the record how
 14   the late filing prejudiced Defendants.
 15          10.    At the conclusion of the deposition, Plaintiffs’ counsel, John Dillon,
 16   and I discussed arranging a potential telephone call over the weekend to discuss
 17   various pretrial deadlines. During this post-deposition conversation, Mr. Dillon did
 18   not mention Plaintiffs’ intention to apply ex parte for leave to file the late
 19   opposition.
 20          11.    Later that evening, at 6:22 p.m. PST, Mr. Dillon sent an email to
 21   Defendants’ counsel stating:
 22          Following our telephone conversation yesterday, in which you informed us
 23          that plaintiffs had filed the opposition to the defense Daubert motion to
             exclude the testimony of Dr. Lott [ECF 77] [“Opposition”] out of time
 24          permitted by the Court, it is our intention to seek relief from the late filing
 25          from the Court. Based upon our conversation, in which you indicated that
             defendants would be seeking to strike the Opposition, we presume that you
 26          would oppose the relief we are seeking. Nevertheless, if you are willing to
 27          stipulate to the late filing, please let us know.
 28
                                                     7
       Defendants’ Ex Parte Application to Strike Untimely Opposition & Opposition to Plaintiffs’ Ex
                    Parte Application to Permit Late Filing (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 81 Filed 01/25/21 PageID.9418 Page 9 of 10



  1            12.    Less than one hour later, at 7:04 p.m. PST, Plaintiffs filed an Ex Parte
  2   Application to Permit Late Filing of Plaintiffs’ Response in Opposition to
  3   Defendants’ Daubert Motion to Preclude Testimony of John R. Lott, Jr. (Dkt. 79).
  4            13.    At 7:36 p.m. PST, I emailed Mr. Dillon the following message:
  5            We will oppose your ex parte request. Not only does your application fail to
  6            demonstrate both good cause and excusable neglect, but you failed to provide
               us adequate notice (less than one hour) and your email did not inform us
  7            when you intended to apply ex parte. Finally, while your application did
  8            inform the Court that we brought the untimely filing to your attention, you
               did not inform the Court that we provided notice that we will be applying ex
  9            parte to strike the Daubert opposition.
 10
               Please inform the Court asap that Defendants will oppose your ex parte
 11            application.
 12
 13            14.    At 9:57 p.m. PST, Plaintiffs filed a declaration informing the Court
 14   that Defendants will oppose Plaintiffs’ ex parte application.
 15            I declare under penalty of perjury under the laws of the United States of
 16   America that the foregoing is true and correct.
 17            Executed on January 25, 2021, at San Francisco, California.
 18                                                   s/ John D. Echeverria
                                                         John D. Echeverria
 19
 20   SA2019104420
      42526493.docx
 21
 22
 23
 24
 25
 26
 27
 28
                                                     8
       Defendants’ Ex Parte Application to Strike Untimely Opposition & Opposition to Plaintiffs’ Ex
                    Parte Application to Permit Late Filing (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 81 Filed 01/25/21 PageID.9419 Page 10 of 10




                                    CERTIFICATE OF SERVICE

  Case Name:        James Miller et al. v. Xavier Becerra, et al.
  Case No.          3:19-cv-01537-BEN-JLB

  I hereby certify that on January 25, 2021, I electronically filed the following documents with the
  Clerk of the Court by using the CM/ECF system:
   DEFENDANTS’ EX PARTE APPLICATION TO STRIKE UNTIMELY OPPOSITION
   [ECF 77] AND OPPOSITION TO PLAINTIFFS’ EX PARTE APPLICATION TO
   PERMIT LATE FILING [ECF 79]; DECLARATION OF JOHN D. ECHEVERRIA

  I certify that all participants in the case are registered CM/ECF users and that service will be
  accomplished by the CM/ECF system.
  I declare under penalty of perjury under the laws of the State of California and the United States
  of America the foregoing is true and correct and that this declaration was executed on January
  25, 2021, at San Francisco, California.


                  Robert Hallsey                                    /s/ Robert Hallsey
                    Declarant                                            Signature

  SA2019104420
  42526513.docx
